Citation Nr: 1744201	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to December 27, 2001, for the award of service connection for lumbosacral strain with degenerative disc disease, to include whether there is clear and unmistakable error (CUE) in a September 1978 rating decision that denied service connection for lumbosacral strain; in an August 1998 rating decision that denied service connection for a back condition; and in a March 2006 rating decision that assigned an effective date of December 27, 2001, for the award of service connection for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1964 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied an effective date prior to December 27, 2001, for the award of service connection for lumbosacral strain with degenerative disc disease.

The Veteran participated in an informal conference with a Decision Review Officer of the RO in June 2013.  In July 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  The conference report and hearing transcript have been associated with the record.

The Board has recharacterized the issue on appeal to reflect consideration of whether there is CUE in September 1978 and August 1998 rating decisions that denied service connection for a back disorder, and in the March 2006 rating decision that awarded service connection for such disability, effective December 27, 2001, as the Veteran's current claim for an earlier effective date is a freestanding claim.  In this regard, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  Therefore, as the Veteran's December 2008 claim is a freestanding claim for an earlier effective date, the Board has recharacterized such issue as reflected on the title page of this decision to reflect consideration of CUE in the aforementioned prior rating decisions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Given the recharacterization of the effective date claim to include allegations of CUE in the September 1978, August 1998, and March 2006 rating decisions, the Board finds that such claim must be remanded for the AOJ to adjudicate the CUE allegations in the first instance.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  In this regard, the Board cannot consider a CUE issue alleged in a rating decision in the first instance.  See Jarrell, 20 Vet. App. at 333 (2006).  Thus, the earlier effective date claim, which includes allegations of CUE in the September 1978, August 1998, and March 2006 rating decisions as to the denial of service connection (1978 and 1998) and the effective date assigned (2006) therein, is remanded so that the AOJ may consider such CUE allegations in the first instance. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should readjudicate the Veteran's claim for an effective date prior to December 27, 2001, for the award of service connection for lumbosacral strain with degenerative disc disease, to specifically include whether there was CUE in the September 1978 or August 1998 rating decisions that denied service connection for a back disorder, or the March 2006 rating decision that assigned an effective date of December 27, 2001, for the award of service connection for a back disability.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




